Citation Nr: 1506450	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for tension-type headaches.

2.  Entitlement to an initial compensable disability rating for bilateral pes planus (claimed as falling arches and residual of right foot surgery).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to December 2008, with a prior period of active duty for training in the National Guard from July 1981 to October 1981.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral pes planus and tension-type headaches and assigned a noncompensable rating for each disability.

All documents in the paper claims file, on the Virtual VA paperless claims processing system, and on the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the August 2012 Board hearing presided over by the undersigned Veterans Law Judge.  

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran reported that he is employed and that he is allowed to take time off from work due to his headache disability.  See August 2012 Board hearing at p. 13.  Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disabilities, a TDIU has not been raised by the record and is not before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's service-connected tension-type headaches, which are rated as noncompensable under Diagnostic Code (DC) 8100 (pertaining to migraines), the Veteran was afforded a VA general examination in April 2009, in which he was diagnosed with migraines.  The Veteran reported that he has never had to miss work due to headache, but if it were to begin at work he stated that he would have to leave.  

The Board notes that the Veteran reports that his migraines have gotten progressively worse since 2007, and when he gets a headache, it is at least a two day ordeal afterwards before any kind of symptoms are gone.  See October 2009 notice of disagreement; August 2012 Board hearing transcript at p. 5.  The Board also notes that since the April 2009 VA examination, the Veteran reports that he has taken time off employment due to his headaches.  See August 2012 Board hearing transcript at p. 13.  The record also shows that the Veteran's headaches may occur as frequently as nine times in a month.  See e.g., April 2012 private treatment note from Valley Neurological Associates.

Because the Veteran reports an increase in the frequency of his headache disability, and the Veteran's last VA examination was in April 2009, a new VA examination is warranted to determine the current nature and severity of the Veteran's headache disability.  See 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Regarding the Veteran's service-connected bilateral pes planus, the Veteran was afforded a VA general examination in April 2009, in which he was diagnosed with bilateral pes planus.  Veteran reported that his feet are painful.  On examination, the examiner noted that all initial movement will cause pain.  The examiner also noted that the Veteran is able to balance on toes and heels, but this does slightly increase pain.  The examiner diagnosed the Veteran with mild bilateral pes planus.  The April 2009 x-ray studies of the feet showed in part the following:

[A] bulbous shaped radiopaque density in the right calcaneus measuring approximately 2.4 cm in length and 2.3 cm in AP.  The borders of this sclerotic density are laminated and moderately well-defined suggesting this may not be an aggressive lesion.  Its etiology is uncertain.

Based on the April 2009 VA examination findings, it is unclear whether the Veteran's pain on balance on toes and heels constitutes pain on manipulation and use of the feet, which is contemplated by the criteria for moderate bilateral pes planus under DC 5276.  See 38 C.F.R. § 4.71a.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize the release of any outstanding records relevant to his headache disability and his bilateral pes planus, which may include treatment records from Valley Neurology Associates dating from April 2012 to present.  

2. Obtain VA treatment records from April 2012 to present.  

3. Afterwards, schedule the Veteran for VA examinations to determine the current nature and severity of the Veteran's bilateral pes planus and headache disability.   

(a) The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's bilateral pes planus as well as the scars and any other post-surgical residuals with respect to the right foot. 

In so doing, the examiner is also asked to address the following:

(1) Whether the Veteran's bilateral pes planus is pronounced (bilateral or unilateral), severe, moderate, or mild.

(2) Whether any of the following is present:  Weight-bearing line over or medial to great toe; inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet.

(3) Whether any of the following is present:  Objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; and/or characteristic callosities.

(4) Whether any of the following is present:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or flatfoot not improved by orthopedic shoes or appliances.

(5) The examiner is asked to address the current nature and severity of the Veteran's service-connected headache disability.  The examiner is asked to address the frequency and duration of any characteristic prostrating attacks as well as any economic inadaptability resulting therefrom.

4.  After completing the development, as well as any other action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



